U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2011 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-54205 HXT HOLDINGS, INC. (Name of Registrant in its Charter) Delaware 20-2188353 (State of Other Jurisdiction of incorporation or organization) (I.R.S.) Employer I.D. No.) 51 Huilingxi Road, Zhouhuizheng, Wujin District Changzhou, Jiangsu Province, P.R. China 213022 (Address of Principal Executive Offices) Issuer's Telephone Number: 86-519-83630688 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer _Non-accelerated filer Smaller reporting company [X] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: October 24, 2011 Common Voting Stock: 30,067,741 HXT HOLDINGS, INC. QUARTERLY REPORT ON FORM 10Q FOR THE FISCAL QUARTER ENDED AUGUST 31, 2011 TABLE OF CONTENTS PageNo Part I Financial Information Item 1. Financial Statements (unaudited): Consolidated Balance Sheet – August 31, 2011 and May 31, 2011 2 Consolidated Income Statement - for the Three Months Ended August 31, 2011 and 2010 3 Consolidated Statement of Stockholder Equity - for the Year Ended May 31, 2011 and Three Months Ended August 31, 2011 and 2010 4 Consolidated Statement of Cash Flows – for the Three Months Ended August 31, 2011 and 2010 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3 Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 22 Part II Other Information Item 1. Legal Proceedings 23 Items 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults upon Senior Securities 23 Item 4. Reserved 23 Item 5. Other Information 23 Item 6. Exhibits 23 HXT HOLDINGS, INC. CONSOLIDATED BALANCE SHEET August 31, 2011 May 31, 2011 unaudited Assets Current assets: Cash and cash equivalent $ $ Accounts receivables, net Prepaid account Due from related parties Other receivables Inventory Total current assets Plant, property and equipment, net Marketable securities - available for sale Total assets Liabilities and Stockholders’ Equity (Deficit) Liabilities: Current liabilities: Accounts payable Tax payable Short-term debt Notes payable Customer deposit Due to related parties Other payable Total current liabilities Total liabilities Stockholders’ equity Common stock, par value $0.001 per share;60,000,000 shares authorized and30,067,741 shares, and 29,401,500 shares issued and outstanding at August 31, 2011, and May 31, 2011, respectively Additional Paid In Capital Statutory reserve Retained earnings Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Consolidated Financial Statements 2 HXT HOLDINGS, INC. CONSOLIDATED INCOME STATEMENT UNIT: USD$ FOR THE THREE MONTHS ENDED AUGUST 31, Sales Revenue $ $ Cost of Goods Sold Gross Profit Selling Expenses G&A Expense Total expense Income from operation Interest Income (Expense) ) ) Other income (Expense) ) Profit before tax Income tax Net income Other comprehensive income Foreign currency translation adjustment Comprehensive income $ $ Income (Loss) Per Share, Basic and Diluted $ $ Weighted Average Number of Common Shares, Basic and Diluted See Notes to Consolidated Financial Statements 3 HXT HOLDINGS, INC. CONSOLIDATED STATEMENT OF STOCKHOLDER EQUITY UNIT: USD$ Common Stock Additional Paid Statutory Accumulated Retained Shares Amount In Capital Reserve OCI Earnings Total Balance - May 31, 2010 $ $ $
